Citation Nr: 9913102	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to unlimited dental benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1965 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 determination 
of the Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma, which confirmed an October 1991 
denial of entitlement to dental treatment other than for 
teeth #6, #7, and #28.  By an October 1997 statement, the 
veteran disagreed with that confirmed determination.  He 
filed a timely substantive appeal in May 1998 following 
issuance of a statement of the case in February 1998.  


FINDINGS OF FACT

1.  The veteran sustained dental trauma to teeth #6, #7, and 
#28 during combat.

2.  Service connection has been established for disability 
described for rating purposes as partial paralysis, maxillary 
branch, left trigeminal nerve, with fracture of the left 
maxilla, and that disability is evaluated as 10 percent 
disabling.

3.  Resolving any doubt in the veteran's favor, the service-
connected partial paralysis, maxillary branch, left 
trigeminal nerve, with fracture of the left maxilla, 
constitutes a compensable service-connected dental 
disability.  


CONCLUSION OF LAW

The veteran is entitled to Class I eligibility for dental 
treatment based on his compensable service-connected left 
maxillary disability.  38 U.S.C.A. §§ 1712, 5107(b) (West 
1991); 38 C.F.R. § 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his entitlement to VA dental care 
is not limited to treatment of the three teeth (#6, #7, and 
#28) which were fractured during combat.  In particular, the 
veteran contends that he has been told he is entitled to 
routine dental treatment as necessary.

The veteran's service medical records reflect that he 
sustained multiple fragment wounds resulting in injury to the 
right upper lip and fracture of the left maxilla, with 
fractures of maxillary teeth #6, #7, and fracture of 
mandibular tooth #28, as well as other facial injuries.  
Radiologic examination revealed multiple metallic fragments 
in the soft tissues of the face in the left frontal sinus, 
left maxilla, and behind the inferior midline teeth.  

On initial post-service VA examination conducted in December 
1969, the veteran had anesthesia over the left cheek and nose 
area corresponding to the dermatone of the maxillary branch 
of the left trigeminal nerve.  VA radiologic examination 
disclosed metallic foreign bodies in the left maxilla.  By a 
rating decision issued in November 1970, effective in July 
1970, service connection was granted for partial paralysis, 
maxillary branch of left trigeminal nerve, with fracture of 
the left maxilla.  That disability was evaluated as 10 
percent disabling.

On dental evaluation conducted in September 1972, it was 
determined that traumatic fractures of teeth #6, #7, and #28 
were incurred in service.

By a statement submitted in July 1997, the veteran indicated 
that he had been advised that he was eligible for VA 
treatment only for a small number of teeth.  The veteran 
contended that his entitlement to VA dental care was not 
limited to teeth #6, #7, and #28.  The veteran submitted a 
copy of an August 1973 letter from the Buffalo, New York, VA 
Medical Center which stated, "the nature of your 
disabilities, and the circumstances under which they were 
incurred, entitle you to dental care whenever you need it."  
The veteran also submitted a copy of a June 1977 letter from 
the Buffalo, New York VA Medical Center reflecting that he 
was entitled to periodic examination and to VA dental care.  
A copy of an August 1980 letter from the Albuquerque, New 
Mexico, VA Medical Center reflected that the veteran was 
requested to report for a "dental spot check."  

An October 1991 VA outpatient dental note states that "The 
letter dated 1973 from Buffalo[,] N[ew] Y[ork] is probably in 
error and does not go into enough detail."  The notes 
further states that the veteran's eligibility for VA dental 
care is limited to teeth #6, #7, and #28.

The statutory provision governing entitlement to VA dental 
care, 38 U.S.C.A. § 1712, authorizes outpatient dental 
services and treatment only for "a dental condition or 
disability which is service-connected and compensable in 
degree."  38 U.S.C.A. § 1712(a)(1)(A).  Under the governing 
regulation, 38 C.F.R. § 17.161, a veteran who has a service-
connected dental disability may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  Eligibility for VA dental 
treatment on this basis is described as "Class I" 
eligibility.  38 C.F.R. § 17.161(a).  There is no time 
limitation for making application for treatment and no 
restriction as to the number of repeat episodes of treatment.  
Id.

As noted above, the veteran's service-connected disabilities 
include partial paralysis, maxillary branch of left 
trigeminal nerve, with fracture of the left maxilla, 
evaluated as 10 percent disabling.  The Board believes the 
underlying question in the present case is whether this 
disability constitutes a dental disability.  Since a 10 
percent rating is in effect, if it can be considered a dental 
disability, then the veteran will be eligible for Class I 
dental treatment.  

The Board observes that certain disorders of the maxilla are 
listed under 38 C.F.R. § 4.150 as dental and oral conditions.  
The rating decision which awarded service connection for what 
is now described for rating purposes as partial paralysis, 
maxillary branch of left trigeminal nerve, with fracture of 
the left maxilla, did not differentiate the extent of 
disability attributable to the maxillary branch of the 
trigeminal nerve as compared to the disability due to the 
left maxillary residuals.  Significantly, certain provisions 
of 38 C.F.R. § 4.150 refer to loss of teeth due to loss of 
substance of the body of maxilla and an accompanying Note is 
to the effect that such ratings apply only to bone loss due 
to trauma.  In the present case the record is clear that the 
veteran's disability was due to trauma.  Given the record 
which does show that the there has been loss of teeth, that a 
compensable disability has been recognized for, in part, 
injury to the maxilla due to trauma, and the implied 
acknowledgment in the pertinent diagnostic criteria that 
certain injuries to the maxilla may result in loss of teeth, 
the Board believes it reasonable to view the veteran's 
disability of the maxilla as a dental disability.  There is 
no medical evidence of record persuasively showing that the 
maxilla disability should not be considered a dental 
disability.  Accordingly, resolving any doubt in the 
veteran's favor, the Board finds that the award of service 
connection for a fracture of the left maxilla is a 
compensable dental disability.  38 U.S.C.A. § 5107(b).  Under 
38 U.S.C.A. § 1712(a)(1)(A) and the governing regulation, the 
veteran is therefore entitled to Class I eligibility for VA 
dental care.


ORDER

Entitlement to Class I eligibility for VA treatment of 
compensable service-connected dental disability is granted.  
To this extent, the appeal is granted.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

